COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Kyle Edward Mutters v. The State of Texas

Appellate case number:     01-16-00064-CR

Trial court case number: 1346494

Trial court:               183rd District Court of Harris County

         Appellant, Kyle Edward Mutters, timely filed a notice of appeal of a judgment of
conviction signed on January 22, 2106. The complete record was filed in this appeal on March
22, 2016. Appellant’s brief, therefore, was due on April 21, 2016. See TEX. R. APP. P. 38.6(a).
After appellant filed a motion for extension, the Court extended the time to file appellant’s brief
to May 23, 2016. On June 2, 2016, the Clerk of this Court notified appellant that the time for
filing a brief had expired. After appellant filed a second motion for extension, the Court extended
the time to file appellant’s brief to July 22, 2016, with no further extensions. On July 27, 2016,
the Clerk of this Court notified appellant that the time for filing his brief had expired and, unless
the Court received appellant’s brief by August 8, 2016, the Court might be required to order the
trial court to conduct a hearing pursuant to rule 38.8. See TEX. R. APP. P. 38.8(b)(2), (3).
Appellant did not file a brief but, on August 15, 2016, appellant filed a motion requesting an
extension of time to file his brief to September 2, 2016.

       The motion is GRANTED. Appellant’s brief is due to be filed no later than
SEPTEMBER 2, 2016. No extensions will be granted. If the Court does not receive
appellant’s brief by September 2, 2016, the Court must order the trial court to conduct a
hearing to determine whether appellant desires to prosecute the appeal, appellant is
indigent, or if not indigent, whether counsel has abandoned the appeal, and to make
appropriate findings and recommendations.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   


Date: August 18, 2016